DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       PATRICIA MONTEMAYOR,
                              Appellant,

                                     v.

   STEVEN M. PAWLYK, MICHAEL R. HANSETER, VILLAGE OF
WELLINGTON, FLORIDA, SEXTON ENGINEERING ASSOCIATES, INC.,
          and STORMWATERJ ENGINEERING, INC.,
                        Appellees.

                               No. 4D21-1838

                          [September 15, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie R. Goodman, Judge; L.T. Case No.
502020CA011179XXXXMB.

  Patricia Montemayor, Mexico, pro se.

  No brief filed for appellee Village of Wellington, Florida.

PER CURIAM.

  Affirmed. See Fla. R. App. P. 9.315(a).

WARNER, GROSS and DAMOORGIAN, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.